Citation Nr: 1040565	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  10-22 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include as secondary to in-service chemical 
exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1946 to 
August 1947.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.	There is no evidence of record to document the Veteran 
received in-service full-body exposure to nitrogen or sulfur 
mustard or Lewisite.

2.	A chronic respiratory disorder was not manifested in active 
service and any current chronic respiratory disorder is not 
otherwise etiologically related to such service.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or aggravated 
by active duty service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in April 2009.  The RO's 
March 2009 notice letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein and 
what information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request records 
from the sources identified by the Veteran.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  The April 2009 notice also included notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty to 
notify the Veteran was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with the claims file.  
All post-service treatment records identified by the Veteran have 
also been obtained.  The appellant has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2010).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, that he 
suffers from a respiratory disorder that is etiologically related 
to his active service.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the Veteran's current disability and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (the Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran has asserted that he was exposed to a number of 
unknown chemicals, possibly including mustard gas, at Ft. Bragg, 
North Carolina, during basic training.  Initially, the Board 
observes that, in the absence of willful misconduct, in-service 
full-body exposure to nitrogen or sulfur mustard gas or Lewisite 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease (COPD) is sufficient to establish service 
connection for that condition.  See 38 C.F.R. § 3.316(a)(2) 
(2010).  However, despite the Veteran's contentions, there is no 
evidence to indicate actual exposure to mustard gas in the 
instant case.  In this regard, a Department of Defense (DoD) 
database does not list the Veteran as a participant in a mustard 
gas or bio-chemical project.  As such, the Board finds the 
Veteran was not exposed to mustard gas in service.  Therefore, 
the Veteran's claim for service connection for a chronic 
respiratory disorder as secondary to mustard gas exposure must 
fail.

As the Veteran's claim of service connection for a respiratory 
disorder as secondary to mustard gas exposure fails, the Board 
will consider whether the evidence demonstrates that the 
Veteran's current disability was incurred during service or is 
otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  To this extent, the Board finds that a 
preponderance of the evidence is against the Veteran's claim, and 
the claim of service connection for a chronic respiratory 
disorder must be denied.

While the evidence reveals that the Veteran currently suffers 
from chronic asthma, chronic bronchitis and allergic rhinitis, 
the competent, probative evidence of record does not 
etiologically link the Veteran's current disabilities to his 
service or any incident or disorder incurred therein.  With 
regards to direct service connection, service treatment records 
indicate the Veteran was hospitalized on February 6, 1946, for 
primary bacterial pneumonia of the left lower lobe.  After being 
treated with penicillin, an evaluation dated February 25, 1946, 
notes no further signs or symptoms of pneumonia.  There is no 
indication a chronic respiratory condition developed.  In 
addition, both March 1946 and July 1947 Reports of Physical 
Examination note a negative (normal) clinical evaluation of the 
lungs.  As such, the Board finds the Veteran did not suffer a 
chronic respiratory disorder during active service.
 
When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service. 38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the Veteran has a current diagnosis of a 
chronic respiratory disorder.  Further, as discussed above, the 
Veteran was treated for a respiratory disorder in service.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current 
chronic asthma, bronchitis and allergic rhinitis, and an event or 
occurrence in service, to include treatment for pneumonia or 
asserted chemical exposure.  The Board acknowledges that the 
Veteran himself has claimed that his currently diagnosed 
respiratory disorders are the result of his active service.  
However, as a layperson, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the 
Veteran is competent to report (1) symptoms observable to a 
layperson, e.g., pain; (2) a diagnosis that is later confirmed by 
clinical findings; or (3) a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  In this regard, the 
Board observes a December 1995 private treatment records notes a 
20-year history of bronchial asthma.  Even assuming arguendo that 
the Veteran developed a chronic respiratory disorder in 
approximately 1975, the Board notes that this is approximately 28 
years since the Veteran separated from service; this significant 
lapse in time between the active service and the first evidence 
of a chronic respiratory disorder weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en 
banc).

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed chronic asthma, bronchitis and/or allergic rhinitis are 
etiologically related to his active service.  The normal medical 
findings at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment for 
many years after service, is also probative evidence against the 
claim for direct service connection.  In addition, the facts of 
this case do not warrant presumptive service connection for the 
Veteran's disability as there is no competent evidence of in-
service mustard gas exposure.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
chronic respiratory disorder on both a presumptive and direct 
basis, and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a chronic respiratory disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


